DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
 	Applicant's arguments filed 3/8/21 have been fully considered but they are not persuasive. While Applicant argues the reference Hirschmann fails to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., the moveable conductor 8 is not attached to the molded connection part 9 by a thermally releasable means) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner maintains the limitation ‘the moveable conductor element is attached to the stationary contact element by a thermally releasable means’ as interpreted in light of the specification of is disclosed by Hirschmann. As Applicant states in the arguments, Applicant’s disclosed movable conductor element 2 is attached to the stationary contact element by a thermally releasable means. Comparing Applicants disclosed Figure 1 to Hirschmann’s Figure 1a, it is evident the disclosed the limitation reads upon the prior art in light of the specification with Applicant’s disclosed moveable conductor element 2 corresponding to Hirschmann’s moveable conductor element in Figure 1a 3.
 	Secondly, Applicant argues Hirschmann’s 41 is not a wiper or sliding contact. Hirschmann discloses Figure 1b 4 is an unlocking slide. Examiner considers 8,4 as 
 	Thirdly, Applicant argues Hirschmann is not movable to a third position, arguing only 2 positions are available. Examiner respectfully disagrees since in addition to the fully open and fully closed position, Examiner has interpreted the intermediate position as a third position. Again, even if Applicant disagrees against the limitation being taught individually, Crevenat teaches the third position, and in combination, the third position would be implemented as taught by Crevenat.
 	Fourthly, Applicant again argues against the claimed third position by attacking the primary reference individually. While Examiner considers Hirschmann to have 3 positions (fully closed, fully open and an intermediate position between the other 2), in combination, the limitation is again taught by Crevenat which teaches 3 positions.
 	Next Applicant argues the rejection provides insufficient motivation to combine. In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Examiner maintains the rejection does not rely on merely conclusory statements and that one of ordinary skill in the art would have been motivated to implement the arc extinguishing taught by Crevenat for the advantages of the disconnection technique thus taught.
 	Applicant next argues one skilled in the art would not be interested in the teaching of Crevenat because Hirschmann already has implemented an arc quenching chamber 7 which already reliably quenches the arc. Examiner counters that one of ordinary skill in the art would be interested in alternatives to an arc quenching chamber which could lead to improvements over the chamber. While it is not certain that the technique of Crevenat would be desirable over the arc quenching of Hirschmann, it does seem likely that the technique of Crevenat would lead to a benefit, which satisfies the legal requirement for maintaining the obviousness type rejection.
 	Finally, Applicant argues the arrangement of Crevenat would have to be incorporated into the arc quenching chamber 7 of Hirschmann. Examiner disagrees and the rejection proposes the arrangement of Crevenat would be implemented to change the moving conductor 8 and contacts of Hirschmann to those taught by Crevenat. The rejections have been maintained below. 
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hirschmann (US 2014/0313632) in view of Crevenat (EP 2450926A1).
 	With respect to claim 1, Hirschmann discloses a disconnection and switch-over device for overvoltage protection, particularly for DC systems, having at least one arresting element (Fig. 1a 2) and furthermore a thermal cut-off point (1), (Fig. 1a 3) wherein the thermal cut-off point (1) comprises a movable conductor element (2) (Fig. 1b 8) which is under mechanical prestress and moves from a first position (Fig. 1a closed) into a second position (Fig. 1a 3 opening) in the event of a cut-off, the thermal cut-off point (1) is formed by the movable conductor element (2) and a stationary contact element (Fig. 1a 3 contact at Connectioin1), wherein the movable conductor element (2) is attached to the stationary contact element (Fig. 1a 3 contact at Connection 2 side) by a thermally releasable means (Fig. 1a 4), characterized in that a complete electrical cut-off of the arresting element (5) regarding the interconnect path is only given when the movable conductor element (2) has gone beyond the second position and has reached a third position (Fig. 1a 3 opened), and the movable conductor element (2) is designed as a wiper or sliding (Fig. 1b 8) contact in relation to 
 	Crevenat disclose a disconnection and switch-over device (Fig. 2 20) for overvoltage protection wherein the second position (Fig. 2 29) is realized by a bypass end point (3), and wherein, when the second position is reached, an electrical switchover to a safety device (Fig. 2 28) (4) is generated. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the second position is realized by a bypass end point (3), and wherein, when the second position is reached, an electrical switchover to a safety device (4) is generated, and in combination, wherein the safety device (4) is arranged in series to the arresting element (5). The reason for doing so was to extinguish the arc as taught by Crevenat when the moveable conductor reaches the second position.
 	With respect to claim 2, Hirschmann in view of Crevenat make obvious the disconnection and switch-over device according to claim 1, characterized in that the arresting element is a varistor (5) (Fig. 1a 2).  	With respect to claim 3, Hirschmann in view of Crevenat make obvious the disconnection and switch-over device according to claim 1, characterized in that the movable conductor portion (2) (Crevenat Fig. 2 16) touches the bypass end point (3) (Fig. 2 29) directly upon reaching the second position, and thus the corresponding pole of the safety device (4) (Fig. 2 28) is contacted for a transition moment. .
Allowable Subject Matter
 	Claim 4 is indicated allowable for the reasons stated on 12/7/20
Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839